Citation Nr: 1512992	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  13-04 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to basic eligibility for educational assistance under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Peters, Counsel



REMAND

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

The Veteran had active duty service from July 2009 to March 2010; his Form DD-214 demonstrates that he received an "uncharacterized" discharge and the type of separation was "release from active duty training."

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 letter of determination by the Department of Veterans Affairs (VA) Regional Office (RO), in St. Louis, Missouri, which denied eligibility for Post-9/11 GI Bill educational benefits.  He submitted a July 2012 notice of disagreement, and the St. Louis Education RO issued an April 2, 2013 statement of the case denying eligibility to education benefits, in part noting that the Veteran was not discharged by reason of any service-connected disability.  However, in an April 5, 2013 rating decision, the Nashville RO awarded service connection for the Veteran's right hip disability.  The Veteran timely appealed that decision.  

On appeal, the Veteran has averred that he has a stress fracture of his right hip that he sustained during basic training which ultimately led to his discharge from service and therefore, he should be eligible for education benefits.  

Based on the fact that the Veteran's right hip disability has been service-connected since the last denial of eligibility, the Board finds that a remand is necessary in order to the AOJ to reconsider its decision with regards to eligibility in the first instance, particularly with respect to whether the Veteran's discharge from active duty service was due to his service-connected right hip disability.

Accordingly, the case is REMANDED for the following action:

Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claim of basic eligibility for educational assistance under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill).  The AOJ must specifically discuss the Veteran's service-connected right hip disability and his contentions that it caused him to be separated from service, and therefore he is eligible for benefits.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




